Court of Criminal Appeals
201 West 14th
Room 108
Austin Tx. 78711



Dear Clerk



        Recently my P.D.R. was denied but the white card was damaged by
the U.S. Postal system or the prison mail handlers.     Can you send me a
copy of that white card my cause no. in the trial court was CR29782.


Sine.




Jared Cruse
1708081
French M. Robertson
12071 F.M. 3522
Abilene Tx. 79601




                                                        RECEIVED IN
                                                      COURT OFCfflMlNAL APPEALS
                                                           FEB 23 US